FILED
                            NOT FOR PUBLICATION                              JAN 24 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10470

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01947-ROS

  v.
                                                 MEMORANDUM*
JORGE GUERRA-ESPARZA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jorge Guerra-Esparza appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§ 846; and possession with intent to distribute cocaine and aiding and abetting, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(A)(ii), and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Guerra-Esparza contends that the district court committed legal error when it

denied him safety-valve relief under 18 U.S.C. § 3553(f). Notwithstanding the

court’s alleged misstatements regarding the requirements for obtaining safety-

valve relief, the record reflects that the court agreed with the government’s

determination that Guerra-Esparza had not truthfully and fully provided the

government with all of the information he had concerning the offense. Because the

record supports this determination, the district court did not clearly err in denying

relief. See 18 U.S.C. § 3553(f)(5); United Mejia-Pimental, 477 F.3d 1100, 1103

(9th Cir. 2007).

      Because the district court lacked discretion to sentence Guerra-Esparza

below the statutory mandatory minimum, we do not reach his remaining

contentions of sentencing error.

      Guerra-Esparza’s stipulated motion to supplement the record is granted.

      AFFIRMED.




                                           2                                    12-10470